On Motion for Rehearing.
After careful reconsideration of this case, we have reached the conclusion that the motion for rehearing by appellee Annie Wallace should be granted, and the judgment of the court below affirmed.
A re-examination of the statement of facts discloses more testimony tending to show that appellant’s agent, Russell, acted within the apparent scope of his authority when he made the agreement to change the beneficiaries in two of the policies, and to substitute appellee Annie Wallace for Gussie Lowe and Willie Moore, than was produced in the Hollingsworth Case, referred to in our former opinion. In this case, in answering special issues, the jury found that Russell had such authority, and this court committed error in holding that the finding referred to is not supported by testimony.
[4] In reference to the manner of changing the beneficiary, while it is true that the policies prescribe a mode not pursued in this case, still, if Russell had the authority to act for the insurance company, he had the power to waive that provision, and bind appellant by verbal contract changing the beneficiaries. Splawn v. Chew, 60 Tex. 532; Morrison v. Ins. Co., 69 Tex. 363, 6 S. W. 605, 5 Am. St. Rep. 63; Ins. Co. v. Lee, 73 Tex. 646, 11 S. W. 1024; McNiel v. Chinn, 45 Tex. Civ. App. 551, 101 S. W. 465; Ins. Co. v. Lyons, 38 Tex. 253; Ins. Co. v. Freeman, 19 Tex. Civ. App. 632, 47 S. W. 1025; Ins. Co. v. Bell, 25 Tex. Civ. App. 129, 60 S. W. 262; Ins. Co. v. Everett, 18 Tex. Civ. App. 514, 46 S. W. 95.
[5] We also hold that if Russell had the authority, which the jury found he had, a demand upon him, as the representative of the insurance company, for the payment of the policies, constituted such a demand upon appellant as entitled Annie Wallace to recover penalties and attorney’s fees. The amount awarded as attorney’s fees seems to us quite large, but the finding in that respect is supported by the testimony of several reputable attorneys, and therefore we cannot say that it is contrary to and unsupported by the testimony.
For the reasons stated the motion for rehearing is granted, and the judgment of the court below is affirmed.
Motion granted. Judgment affirmed.